Citation Nr: 1536538	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  09-14 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for loss of use of the right lower extremity/sciatic neuropathy (referred to herein as "right leg neuropathy"), to include as secondary to service-connected L-1 vertebra compression fracture. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's original claim was to reopen his previously denied claim for service connection for neuropathy in both lower extremities.  These claims were reopened in an August 2012 Board decision, in which the Board remanded the Veteran's reopened claims to the RO with instruction to obtain a medical opinion.  An opinion was provided in September 2012, which the Board found incomplete in an August 2014 decision.  The Board again remanded for a medical opinion and for the collection of VA treatment records.  The RO obtained the relevant records, and a new VA examination was conducted in December 2014.  Based on this evidence, the RO granted service connection for left foot drop/sciatic neuropathy, and that issue is no longer before the Board.

The Board finds that the VA examination was adequate to evaluate the Veteran's neuropathy in the right lower extremity and complied with the Board's instructions, and the Board is therefore satisfied that the instructions in its remands of August 2012 and August 2014 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran has not established a current disability of right lower extremity/sciatic neuropathy.


CONCLUSION OF LAW

The criteria for service connection for right lower extremity/sciatic neuropathy, to include as secondary to service-connected L-1 vertebra compression fracture, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated December 2007 and February 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  Relevant records regarding the Veteran's application for Social Security disability benefits have also been obtained.

The Veteran was provided a VA examination of his claimed neuropathy in December 2014.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for right lower extremity neuropathy associated with his back condition.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran claims that his right leg neuropathy is secondary to his service-connected back condition, and does not contend direct service connection.  Likewise, service treatment records do not reflect any symptoms of or treatment for right leg neuropathy.

Private treatment records indicate that the Veteran reported lower back pain radiating to the right hip in October and November 2006.  His physician found symmetrical normal patellar reflexes and a hypoactive right Achilles reflex.  The physician described the pain in the right leg as radicular.

The Veteran underwent a VA examination of his spine in September 2007.  The Veteran reported lower back pain radiating to his left leg and foot, but not to his right leg.  The examiner conducted a detailed motor examination and found active movement against full resistance in the right hip, knee, ankle, and great toe.  Muscle tone was normal and there was no muscle atrophy.  Sensory examination of both lower extremities was normal to vibration, pinprick, light touch, and position sense, with no abnormal sensation.  Reflexes were normal.  The examiner did not diagnose any condition affecting the right leg.

In conjunction with his application for Social Security disability benefits, the Veteran underwent a physical examination in January 2008, at which he reported pain and numbness in his legs.  

The Veteran underwent a VA examination of his spine in September 2010.  He reported lower back pain radiating down both legs, with the left leg worse than the right leg.  He reported throbbing and aching throughout his entire right leg.  Reflexes were normal in the right knee and hypoactive in the right ankle.  Sensory examination was normal in the right leg.  Motor examination and muscle tone were normal in the right leg.  The examiner did not diagnose any condition affecting the right leg.

VA treatment records indicate that the Veteran reported right leg pain via telephone in December 2010 and received treatment for his pain in January 2011.  The pain was in conjunction with right heel pain, and no possible relationship with the Veteran's spinal condition was discussed by the Veteran or by his physician.  

VA treatment records further include a report from an August 2012 MRI of the lumbar spine, which found markedly narrowed left L5-S1 neural foramina with nerve root impingement.

The Veteran underwent another VA examination in September 2012.  He reported pain from his thoracolumbar spine condition radiating down both legs posteriorly to the bottoms of his feet and toes.  He further reported weakness, moderate constant pain, and mild paresthesia/dysethesia in the right leg.  No numbness was reported in the right leg.  Muscle strength testing, reflexes, and sensory examinations were normal on the right side.  An antalgic gait was attributed by the examiner to left leg weakness.  October 2012 electromyogram studies were normal and incorporated into the examination report after examination.  The examiner found no radiculopathy in the lower extremities, nor did the examiner find any peripheral nerve condition or peripheral neuropathy.  The examiner based this lack of diagnosis on his inability to corroborate the Veteran's subjective complaints with objective findings.

The Veteran underwent a VA examination in December 2014.  He reported numbness in both legs, worse on the left side.  His right leg had tingling off and on.  Both legs were painful in the back of the leg with spasms primarily on the left side.  The Veteran reported mild constant pain, paresthesia/dysethesia, and numbness in the right leg.  Muscle strength on the right side was normal.  Right knee reflex was normal, and right ankle reflex was hypoactive.  Light touch sensory testing showed decreased senses in the right lower leg/ankle and foot/toes.  The examiner noted that the Veteran's right leg pain had been described as "radicular" by his private physician in October 2006.  Based on the Veteran's August 2012 MRI, however, the examiner concluded that the Veteran's right leg pain is radiating and not radiculopathic, i.e., there is no nerve involvement causing the Veteran's right leg pain.  As instructed by the August 2014 Board remand, the examiner commented on the significance of the Veteran's hypoactive right Achilles reflex.  The examiner stated that such a test result was not, by itself, of any pathological significance.  

The Board finds the December 2014 VA examiner's report highly probative.  The examiner explained the lack of neural involvement in the Veteran's right leg pain based both on clinical evidence and the August 2012 MRI report.  Furthermore, the examiner's opinion that the Veteran does not suffer from right leg neuropathy fits in with the bulk of the medical evidence of record.  Despite four VA examinations and voluminous VA treatment records involving treatment for the Veteran's back pain, the Veteran was never diagnosed with a condition of the right leg aside from the October 2006 private treatment note vaguely referencing radicular pain.  The Board recognizes that the Veteran has consistently reported symptoms in his right leg, but finds the examiner's diagnosis more probative because it was made with medical expertise and based on a physical examination and a review of MRI reports, and is consistent with the other medical evidence of record.  For these reasons, the Board finds that the evidence weighs against a finding of a current disability of right lower extremity/sciatic neuropathy, and service connection must therefore be denied.


ORDER

Service connection for loss of use of the right lower extremity/sciatic neuropathy, to include as secondary to service-connected L-1 vertebra compression fracture, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


